Citation Nr: 1205112	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-38 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel





INTRODUCTION

The Veteran served on active duty in the military from January 1979 to March 2005. 

This appeal to the Board of Veterans' Appeals is from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied, service connection for GERD and headaches.  

The claims of service connection for GERD and hypertension are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran asserts that she has GERD and headaches that began during her period of military service.

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  Service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For the showing of chronic disease in service, or within a presumptive period pursuant to 38 C.F.R. § 3.307, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.    Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. 3.303(d) (2011).
 
The Veteran's service medical records show that she complained of both headaches and abdominal problems during service that were diagnosed and referred to as GERD.  In November 2004 report, the Veteran's headaches, a history of reflux disease, and a report of diagnosed GERD symptoms were reported by an examiner.  

Shortly after service, in a May 2005 VA medical examination, the Veteran's complaints of headaches since 1987 were reported.  In the diagnostic assessment, the examiner stated that the Veteran had headaches of unknown etiology, subjective factors of chronic headaches, and objective factors of medications like NSAIDS and Percocet.

Concerning the claimed headaches, in the March 2006 rating decision and subsequent October 2008 statement of the case the RO determined that the Veteran's headaches presented no permanent residuals and were not a chronic disorder.  Notwithstanding the RO's decision on chronicity, it is imperative to note that it has been held that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App 171 (1991).  

Postservice VA records through 2009 continue to show the Veteran's headache complaints.  Additional medical information is needed to address the chronicity and etiology of this claimed condition from a medical standpoint.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Regarding GERD, in that May 2005 VA medical examination, the Veteran's GERD complaints were reported.  In the diagnostic assessment, the examiner commented that a diagnosis of GERD was not possible since an upper gastrointestinal series was normal and there was no evidence of reflux.  However, VA clinical records, dating as late as February 2009, reveal diagnoses of GERD.  At a VA medical examination in December 2010, the examiner stated that he had reviewed the Veteran's military and VA records and he commented that GERD was not diagnosed.  

An examination where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion has been declared inadequate.  Dalton v. Nicholson, 21 Vet. App 23 (2007).  Here, the VA clinician's assessment of claimed GERD is contradicted both by the service medical records and postservice VA outpatient records that both show diagnoses of GERD.  Considering the fluctuating nature of GERD, and the contradictions presented by the clinical record here, further examination is necessary.  See again McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA neurology examination to determine the nature and etiology of the Veteran's claimed headache disorder.  The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner must review the claims file and should note that review in the report.  Also, in making this important determination, the examiner must remain mindful of the fact that the Veteran is competent to report experiencing headaches during and since service.  The examiner must specifically address the Veteran's lay assertions and testimony regarding having first experienced headaches during military service, even if not the result of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  Based on review of the claims file and objective clinical evaluation, the examiner should state whether it is at least as likely as not (50 percent or more probability) that a diagnosis of a current headache disability is warranted.  If not, the examiner should reconcile that with the records showing complaints of and treatment for headaches during and since service.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any current chronic headache disorder is related to or dates to the Veteran's service.

2.  Also schedule a VA ear, nose, and throat examination for a medical nexus opinion concerning the claimed GERD.  The examination should include any diagnostic testing or evaluation deemed necessary to determine if the Veteran has GERD.  The examiner must review the claims file and should note that review in the report.  The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  Based on physical examination and review of the claims file, the examiner must determine whether it is at least as likely as not (50 percent or more probability) a diagnosis of GERD is warranted based on the results of any laboratory or other diagnostic testing deemed necessary.  If not, the examiner should reconcile that with the records showing complaints of and treatment for gastrointestinal symptoms and GERD during and since service.  If a diagnosis of GERD is warranted, based on review of the claims file and objective clinical evaluation, opine whether it is at least as likely as not (50 percent or more probability) that any current GERD disorder is related to or dates back to the Veteran's military service. 

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


